Citation Nr: 1805134	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-39 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran filed a timely substantive appeal to issues identified in a January 2014 rating decision.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and J.G.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to September 1957.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2017 decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which found that a February 2017 substantive appeal was not timely filed.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A November 2016 statement of the case was mailed to the Veteran's last address of record.  

2.  A substantive appeal (VA Form 9), addressing issues listed on a January 2014 rating decision and November 2016 statement of the case, was received on February 6, 2017; the Veteran's substantive appeal was not filed within 60 days of the date of the mailing of a statement of the case, and was not filed within one year of notice of the decision being appealed.


CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal to issues identified in a January 2014 rating decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal must be filed within 60 days of the date of the mailing of a statement of the case, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appeal, whichever period ends later. 38 U.S.C. § 7105 (2012); 38 C.F.R. §  20.302 (2017). 

In a January 2014 rating decision, the RO denied an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD) claimed as due to clear and unmistakable error (CUE) and denied earlier effective dates for the award of service connection for facial scars, scars on the right hand, left wrist osteoarthritis, a left third metacarpal fracture, epidermophytosis pedis, bilateral hearing loss, tinnitus, sinusitis, and malaria.  The Veteran submitted a timely notice of disagreement to the issues identified in the January 2014 rating decision. 

The RO issued a statement of the case, mailed on November 29, 2016, to the Veteran's address of record, which informed him that he must file a formal appeal within 60 days, and that he could complete his appeal with the enclosed VA Form 9.  The Veteran did not perfect his appeal in a timely manner.  A substantive appeal was received on February 6, 2017.  In a February 2017 letter, the Veteran was informed that VA could not accept his substantive appeal as the time limit to continue his appeal had passed.  

In the present case, the Veteran's substantive appeal (VA Form 9) was not received at the RO until February 6, 2017.  This exceeded both the statutorily prescribed 60-day period following the issuance of the statement of the case and the 1-year period following issuance of the rating decision.  See 38 C.F.R. § 20.302 (b) (2017). 

The Veteran contends in testimony before a Decision Review Officer (DRO) and the Board, that he did not file a timely substantive appeal because he did not receive his statement of the case by mail.  In a February 2017 statement, submitted along with his substantive appeal, he contends that he did not receive a copy of the November 2016 statement of the case until he came to his representative's office that day.  The Board notes that the mailing address, included on the Veteran's substantive appeal, is the same address to which the statement of the case was mailed. 

It is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  In satements and hearing testimony, the Veteran and his brother have essentially testified that they did not receive the November 2016 statement of the case by mail.  The Veteran and his brother have indicated in hearing testimony that the Veteran was living both in Houston, Texas, where he was receiving health care, and Gonzales, Texas in 2016, and was transitioning back and forth between the two addresses.  During Board hearing testimony, the Veteran also testified that, at the time the statement of the case was mailed with a copy of the VA Form 9, he had a nurse that was taking care of him at his home in Gonzales, Texas, and he indicated that he received mail at that address.  He indicated that he would turn over any VA letters he received to his brother, who he earlier testified had power of attorney to handle such matters.  There are no changes of address of record, and both prior to and subsequent to the issuance of the statement of the case, correspondence has been sent to and received from the Veteran's address of record in Gonzales, Texas.  

Therefore, the Board finds that the Veteran's statement of nonreceipt is not sufficient to rebut the presumption of regularity in the administrative process.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.")  The mailing address included on the cover letter of the November 2016 statement of the case shows that it was mailed to the Veteran's address of record.  He has not otherwise submitted the type of clear evidence needed to rebut the presumption that VA properly notified the Veteran of its determination in the November 2016 statement of the case.  Accordingly, the statement of the case is presumed to have been received by the Veteran.

The Board finds that a substantive appeal addressing issues listed on a January 2014 rating decision and November 2016 statement of the case was received on February 6, 2017.  The Veteran's substantive appeal was not filed within 60 days of the date of the mailing of a statement of the case, and was not filed within one year of notice of the decision being appealed.  Accordingly, the substantive appeal is not timely, and the appeal for an earlier effective date for the award of service connection for PTSD on the basis of CUE and the appeal for earlier effective dates for the award of service connection for facial scars, scars on the right hand, left wrist osteoarthritis, a left third metacarpal fracture, epidermophytosis pedis, bilateral hearing loss, tinnitus, sinusitis, and malaria are dismissed.


ORDER

The Veteran did not file a timely substantive appeal to issues identified in a January 2014 rating decision, and the appeal for an earlier effective date for the award of service connection for PTSD on the basis of CUE and the appeal for earlier effective dates for the award of service connection for facial scars, scars on the right hand, left wrist osteoarthritis, a left third metacarpal fracture, epidermophytosis pedis, bilateral hearing loss, tinnitus, sinusitis, and malaria are dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


